This case is before us on appeal from an order of the chancellor denying a motion of disqualification. *Page 1171 
There was a motion filed suggesting the disqualification of the chancellor. The facts alleged in the motion are insufficient to constitute ground for disqualification under the terms of the statute on account of prejudice. The facts alleged as a basis for the belief that prejudice exists are:
  "That during the month of November A.D. 1929, at a hearing of this cause in his Chambers at Daytona Beach, the said Hon. M. G. Rowe became incensed at affiant and refused to allow affiant to speak under penalty of imprisonment; that although the said Hon. M. G. Rowe afterwards stated to affiant that he (Hon. M. G. Rowe) had perhaps been hasty in his acts on that occasion, nevertheless, affiant realizes and believes that a re-occurrence of said anger would materially interfere with affiant's rights in the trial of this cause."
To hold that the existence of such facts would constitute grounds for disqualifying a trial judge on account of prejudice would divest the court of the power to maintain order and proper respect for the court. It should be said, however, that a judge should decline to officiate in a case where the judge is conscious of any bias or prejudice which might influence his official action against any party to the litigation, whether challenged or not. Judicial ermine should be zealously guarded, that it may not become the object of scorn nor warrant suspicion.
The order appealed from is affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
TERRELL, J., not participating.